Markey, Chief Judge.
Genender Wholesale (Genender) appeals from the judgment of the United States Court of International Trade, 1 CIT 278, 520 F. Supp. 278 (1981), sustaining the classification of watch cases under *147item 720.24, Tariff Schedules of the United States (TSUS) and refusing classification under item 720.28, TSUS.1 We affirm.
OPINION
We agree with the decision of the Court of International Trade that the yellow colored watch cases, “contain” gold within the meaning of item 720.24. Accordingly, we affirm the judgment appealed from and adopt the opinion of the Court of International Trade as our own, except for references therein to the cost of plating as affecting the conclusion of commercial significance.

 Those provisions provide in pertinent part: Watch cases and parts thereof:
Not wholly and not almost wholly of gold or platinum or of both gold and platinum:
Wholly or in part of silver; or containing gold or platinum; or set, or prepared to be set, with precious or semiprecious stones or with imitation gemstones:
720.24 Cases, 20 cents each + 15% ad val.
Other: 720.28 Cases, 5 cents each + 10% ad val.